        Case 4:19-cv-00037-KGB Document 49-1 Filed 03/27/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


KASEY FOX, et al.                                                        PLAINTIFFS


vs.                              No. 4:19-cv-37-KGB


TTEC SERVICES CORP.                                                      DEFENDANT


                       NOTICE OF RIGHT TO JOIN LAWSUIT

FROM:     Mr. Josh Sanford
          SANFORD LAW FIRM, PLLC
          One Financial Center
          650 South Shackleford Road, Suite 411
          Little Rock, Arkansas 72211
          Telephone: (501) 221-0088
          Facsimile: (888) 787-2040
          E-mail: josh@sanfordlawfirm.com
          Attorneys for Plaintiff

TO:     All hourly-paid Healthcare Advocates at any time since January 17,
        2016.

RE:   Fair Labor Standards Act lawsuit against TTEC Services Corp.

       (1)   TIME-SENSITIVE: Because the right to claim unpaid wages expires after
three years, your right to unpaid wages may depend on the date on which you return
the enclosed Consent form.

        (2)    INTRODUCTION: The purpose of this notice is to inform you of a pending
collective action lawsuit in which you may be a member as a Plaintiff; to advise you of
how your rights may be affected by this suit; and to instruct you on the procedure for
participating in this suit.

      (3)   DESCRIPTION OF THE LAWSUIT: Plaintiffs in this case are Healthcare
Advocates for TTEC Services Corp. (hereinafter “Defendant”). Plaintiffs filed a lawsuit
against Defendant asserting that Defendant violated federal law in failing to pay its
Healthcare Advocates correctly.

      Defendant denies Plaintiffs’ claims and allegations. Defendant asserts that it
complied with the law, and properly compensated all of its Healthcare Advocates.



      IMPORTANT: CONSENT DUE BY ____________, 2020
       Case 4:19-cv-00037-KGB Document 49-1 Filed 03/27/20 Page 2 of 3



       This case has not yet been set for trial. If the case is not settled between the
parties, a trial will be held at the United States District Court for the Eastern District of
Arkansas in Little Rock. The Court has not ruled on or decided any of the issues,
including the merits of the claims or defenses.

      (4)   COMPOSITION OF THE CLASS: Plaintiffs seek to sue on behalf of
themselves and on behalf of all Healthcare Advocates who were employed by TTEC
Services Corp. at any time since January 17, 2016.

        (5)    YOUR RIGHT TO PARTICIPATE IN THIS SUIT: If you fit the definition
above, you may join this suit (that is, you may opt-in) provided that you file or cause to
be filed the attached Consent to Join Collective Action on or before __________, 2020.

       Additional Consent to Join forms and information regarding the specific filing
requirements are available from Plaintiffs’ attorney, Josh Sanford, Sanford Law Firm,
PLLC, One Financial Center, 650 South Shackleford Road, Suite 411, Little Rock,
Arkansas 72211, (501) 221-0088, josh@sanfordlawfirm.com.

       (6)    EFFECT OF JOINING THIS SUIT: If you choose to join this suit, you will
be bound by the judgment whether it is favorable or unfavorable. While the suit is
proceeding you may be required to provide information, sit for depositions, and testify in
court. You will not be required to pay attorney’s fees directly. Plaintiffs’ attorney will
receive a part of any money judgment or settlement entered in favor of the class.

      It is important to understand that you may be entitled to recovery just because
you were employed by Defendant as a call center employee at some time since January
17, 2016. The Court will make a final decision about whether you are entitled to recover,
and for what time period, if any, that you are entitled to recover. The Court has not
made those decisions as of yet.

        (7)    EFFECT OF NOT JOINING THIS SUIT: If you choose not to join this suit,
you will not be affected by the settlement of this case or any judgment, favorable or
unfavorable. If you choose not to join this suit, you are free to file your own lawsuit. If
you do not join this suit, however, its filing will not stop the running of the statute of
limitations (deadlines) applicable to any claims you may have against Defendant within
the scope of the suit. If those deadlines expire before you file your own lawsuit, you
may lose your rights. Accordingly, if you desire to file your own lawsuit, you should
contact an attorney to preserve whatever rights you may have.




      IMPORTANT: CONSENT DUE BY ____________, 2020
       Case 4:19-cv-00037-KGB Document 49-1 Filed 03/27/20 Page 3 of 3



       (8)    CLASS COUNSEL: If you choose to join this suit, the named Plaintiff
through her attorney will represent your interests. Plaintiff’s attorney and the attorney for
the class is:

                                     Mr. Josh Sanford
                                Sanford Law Firm, PLLC
                                  One Financial Center
                         650 South Shackleford Road, Suite 411
                              Little Rock, Arkansas 72211
                              Telephone: (501) 221-0088
                               Facsimile: (888) 787-2040
                           E-mail: josh@sanfordlawfirm.com

       You also have a right to hire your own attorney and pursue your potential claims
individually. If you sign a Consent to Join you agree that the attorney for the class will
represent you in this case.

       (9)     FURTHER INFORMATION: Further information about this suit, your
rights to join in this action, information about filing a Consent to Join, and additional
Consent to Join forms can be obtained by contacting Josh Sanford at (501) 221-0088 or
josh@sanfordlawfirm.com.

       (10) RETALIATION PROHIBITED:                 The law prohibits anyone from
discriminating or retaliating against you for taking part in this case. If you believe you
have been discriminated or retaliated against in any way as a result of your receipt of
this notice or election to participate in this lawsuit, you should contact your attorney
immediately.

       (11) EFFECT OF SEVERANCE: If you are a former employee of TTEC
Services Corp., you should not be discouraged from participating in this lawsuit merely
because you may have signed a severance agreement or similar release upon or
following termination of your employment. The impact that this type of agreement has
on any claims you may have against TTEC Services Corp., is an issue to be decided by
the Court.




      IMPORTANT: CONSENT DUE BY ____________, 2020
